Exhibit 10.1

[img001_v1.jpg] 

102 Willenbrock Road

One Tribology Center

Oxford, Connecticut 06478

Phone: 203.267.7001

Fax: 203.267.5000

 

Change of Control Letter Agreement

 

October 30, 2018

 

Mr. Joseph Salamunovich

 

Dear Joseph:

 

It is essential that RBC and the Board be able to rely upon you to continue in
your position if RBC becomes subject to a proposed or threatened Change in
Control (defined on Schedule 1). It is also critical that RBC and the Board be
able to receive and rely upon your advice concerning the best interests of RBC
and its stockholders without concern that you might be distracted by the
personal uncertainties and risks created by this type of proposal or threat. To
assure RBC that it will have your continued dedication and commitment and the
availability of your advice and counsel when facing the possibility, threat or
occurrence of an effort to take over control of RBC, and to induce you to remain
in the employ of RBC or its subsidiary, RBC agrees with you as follows:

 

1.             (a)        If a Change in Control occurs and if within 24 months
after a Change in Control, your employment is either terminated by RBC without
Cause (defined on Schedule 1) or by you for Good Reason (defined on Schedule 1),
RBC will pay you on your date of termination a single lump sum cash payment
equal to the sum of:

 

  ● The base salary, unused vacation and any annual bonus applicable to a
completed fiscal year, which have not yet been paid to you through the date of
termination;

 

  ● A bonus equal to your annual base salary applicable to you on your
termination date, multiplied by your maximum target bonus percentage then in
effect and prorated to account for the number of days you were employed by RBC
during the fiscal year in which you were terminated.

 

  ● A severance payment equal to the sum of (i) 150% of your annual base salary,
and (ii) 150% of your Target Bonus in effect on such date. “Target Bonus” shall
mean the amount payable under all annual incentive compensation plans of RBC in
which you participate, waiving any condition precedent to the payment to you and
assuming that the performance goals for the period were achieved at the 100%
level.

 

  ● A reimbursement for all documented expenses, up to $15,000, actually
incurred by you for professional outplacement services within 3 months after
your termination.

 

(b)       For the 18 month period following the termination of the your
employment, RBC (or the subsidiary that employed you) will continue to provide
coverage and participation to you at the same participation, coverage and
benefit levels (or will provide their equivalent) and pay the full cost of
coverage and participation under the employee health and other welfare plans
maintained by RBC and applicable to you on your termination date.

 



 

 

 

(c)       Immediately prior to a Change in Control, you will completely vest in
all restricted stock and stock options that have been granted to you. Approval
of this Letter Agreement by the RBC Board Compensation Committee shall be deemed
approval of the vesting of restricted stock and stock options as provided in the
immediately preceding sentence for all purposes under the RBC Long-Term Equity
Incentive Plans as amended. All stock options that have been granted to you will
additionally be exercisable by you for a period of 18 months following the
termination of your employment.

 

(d)       All amounts paid under this Letter Agreement shall be subject to
applicable tax withholding.

 

(e)       In the event that the vesting of restricted stock and stock options,
together with all other payments and the value of any benefit received or to be
received by you would result in all or a portion of such amount being subject to
excise tax under Section 4999 of the Internal Revenue Code of 1986, as amended,
(the “Code”) then you shall only be entitled to an amount that would result in
no portion of the amount being subject to excise tax under Section 4999 of the
Code (the “Excise Tax”). In the event of any reduction in the amount under this
Section 1(e), the amount in Section 1(a) shall be reduced.

 

(f)        In exchange for and prior to receipt of these benefits you agree to
execute and deliver to RBC its general release agreement applicable to severed
employees.

 

2.             You agree that following a Change in Control and in the event
your employment is terminated by RBC without Cause or by you with Good Reason
you will not for a period of 12 months after your termination (i) engage in or
carry on, directly or indirectly, any competing business in any territory in
which such competing business is then engaged in by RBC, (ii) allow your name to
be used by any person engaged in any competing business, (iii) invest in,
directly or indirectly, any person engaged in any competing business, or (iv)
serve as an officer or director, employee, agent, associate or consultant of any
person engaged in a competing business (other than RBC or any RBC subsidiary).
Nothing herein shall prohibit you from investing in a publicly-held entity if
such investment (individually or as part of a group) is limited to not more than
five percent (5%) of the outstanding equity issue of such entity.

 

3.             You agree that in the event a third party (a) begins a tender or
exchange offer; (b) circulates a proxy to stockholders; or (c) takes other steps
to effect a Change in Control, you will not voluntarily terminate employment
with RBC (or the subsidiary that employs you) unless you provide at least 3
months prior written notice to the Chief Executive Officer of RBC, and you will
continue to render the services expected of your position, and you will
represent the best interests of the stockholders of RBC until the third party
has abandoned or terminated the efforts to effect a Change in Control or until a
Change in Control has occurred and your employment has been terminated.

 



 [img002_v1.jpg] 



 

 

4.             If you die prior to the time all payments due to you under this
Letter Agreement have been made, then as soon as practicable after your death
(but in no event later than one month after), RBC shall pay in a lump sum all
sums not paid to you prior to your death. Payment shall be made to your
designated beneficiary or beneficiaries named under the 401(k) plan maintained
by RBC on the date of your death. If no such beneficiary is named, such sums
shall be paid to your estate.

 

5.             This Letter Agreement constitutes our entire agreement and
supersedes all prior discussions, understandings and agreements with respect to
the severance benefits which RBC has agreed to provide to you. This Letter
Agreement shall be governed by and construed in accordance with the laws of the
State of Connecticut applicable to contracts made and to be performed therein,
without regard to conflicts of laws principles.

 

6.             This Letter Agreement shall not be assignable, in whole or in
part, by you. This Letter Agreement shall be binding upon and inure to the
benefit of RBC and its successors and assigns and upon any person acquiring all
or substantially all of the assets and business of RBC by merger, consolidation,
purchase of assets or otherwise, and the successor shall be substituted for RBC
with respect to all RBC rights and obligations under this Letter Agreement.

 

7.             This Letter Agreement is intended to be exempt from Code §409A as
separation pay to the greatest extent possible. Accordingly, all provisions
herein shall be construed and interpreted consistent with that intent, but that,
to the extent necessary RBC shall amend any such provision pertaining to such
payment to comply with Code §409A and the regulations thereunder, in the least
restrictive manner necessary without any diminution in the value of the payments
to you.

 

8.             This Letter Agreement is effective on the Effective Date and
shall terminate three years thereafter. This Agreement shall automatically renew
for successive one-year terms unless RBC notifies Executive in writing at least
90 days prior to the expiration date of the original or a successive term that
it does not wish to renew the Agreement for an additional term. This Letter
Agreement is not an employment contract between you and RBC or any of its
subsidiaries. Your employment is “at will” and may be terminated by you or RBC
at any time for any reason.

 

If this Letter Agreement accurately sets forth our agreement and understanding
please sign it where indicated below and return the executed letter to me. A
separate copy is enclosed for your records. Please contact Dan Bergeron or John
Feeney with any specific questions.

 



 [img002_v1.jpg] 



 

 

Thank you for your loyalty, commitment and efforts!

 

Sincerely,

 

Michael J. Hartnett



Chairman, President and Chief Executive Officer

 

Read and agreed:

         Joseph Salamunovich  

 

Dated as of October 30, 2018

 

(“Effective Date”)

 



 [img002_v1.jpg] 



 

 

SCHEDULE 1

 

“Cause” means (i) the failure by you to use your best efforts to perform the
material duties and responsibilities of your position or to comply with any
material policy or directive RBC has in effect from time to time, provided you
shall have received notice of such failure and have failed to cure the same
within thirty days of such notice (ii) any act on your part which is harmful to
the reputation, financial condition, business or business relationships of RBC
(iii) a material breach of your fiduciary responsibilities to RBC, such as
embezzlement or misappropriation of RBC funds, business opportunities or
properties, or to any customer, vendor, agent or employee of RBC; and (iv) your
conviction of, or guilty plea or nolo contendere plea to a felony or any crime
involving moral turpitude, fraud or misrepresentation.

 

“Change in Control” is as defined in the RBC 2017 Long-Term Equity Incentive
Plan as amended.

 

“Good Reason” - for the 24 month period following a Change in Control shall
mean, without your express written consent, any of the following:

 

A. Demotion. The assignment of any of your duties or responsibilities that are a
reduction of, or are inconsistent with, your position, duties, responsibilities
or status immediately preceding the Change in Control;

 

B. Reporting. A change in your reporting responsibilities or titles in effect
immediately preceding the Change in Control resulting in a reduction of your
responsibilities or position;

 

C. Reduction. The reduction of your annual salary, projected or target annual
bonus (including any deferred portions), level of benefits (except for a
reduction of benefits uniformly applicable to all similarly situated
executives), target long-term incentives, stock options, restricted stock
awards, projected Supplemental Executive Retirement Plan benefits, or
supplemental compensation in effect immediately preceding the Change in Control;
or

 

D. Location. The transfer of your office or designated place of work to a
location at least thirty-five (35) miles from your location at the Change in
Control or requiring a change in residence or a material increase in the amount
of travel normally required of you in connection with your employment.

 

 [img002_v1.jpg] 

